  Case 8:20-cv-01515-WFJ-SPF Document 1 Filed 07/02/20 Page 1 of 6 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 J&R PEARCE READY MIX LLC,

           Plaintiff,

     v.                                                  Case No. 8:20-CV-01515

 SDB MANUFACTURING CORP.,

           Defendant.


                                           COMPLAINT

          Plaintiff J&R Pearce Ready Mix LLC states and alleges as follows:

                            PARTIES, JURISDICTION, AND VENUE

          1.      Plaintiff J&R Pearce Ready Mix LLC (“J&R Pearce”) is an Arizona limited liability

company that is duly authorized to transact business in the state of Arizona.

          2.      J&R Pearce has two members, Rick Pearce and Glenn Pearce. Both of J&R

Pearce’s members are domiciled in, and citizens of, the state of Arizona. Therefore, J&R Pearce

is a citizen of Arizona.

          3.      Defendant SDB Manufacturing Corp. (“SDB”) is a Florida corporation, with its

principal place of business in Florida. Upon information and belief, SDB is duly authorized to

transact business in the state of Florida. Therefore, SDB is a citizen of Florida.

          4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332 because there is complete diversity of citizenship among Plaintiff and Defendant and, as

explained in detail below, the amount in controversy exceeds $75,000, exclusive of interests and

costs.
  Case 8:20-cv-01515-WFJ-SPF Document 1 Filed 07/02/20 Page 2 of 6 PageID 2



        5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (2) because

Defendant resides in this District and a substantial part of the events or omissions giving rise to

Plaintiff’s claims occurred in this District.

                                   GENERAL ALLEGATIONS

        6.      In November 2019, J&R Pearce ordered a Concrete Batching Plant from SDB for

$155,600. A Concrete Batching Plant consists of pieces of equipment that combine several

materials to make concrete.

        7.      On November 13, 2019, J&R Pearce signed an Acceptation[sic] Contract reflecting

the specifications of the Concrete Batching Plant to be provided by SDB (the “Contract”). A true

and correct copy of the Contract is attached as Exhibit A.

        8.      J&R Pearce paid SDB an initial deposit of $20,600 and agreed to pay the remaining

balance through financing.

        9.      Pursuant to the terms of the Contract, SDB was to deliver a variety of equipment,

including bins, silos, and conveyors, to J&R Pearce in Arizona 10-12 weeks after SDB received

the first payment from J&R Pearce. See Ex. A. The estimated delivery date of the Concrete

Batching Plant was February 14, 2020.

        10.     J&R Pearce financed the purchase of the Concrete Batching Plant through a loan

from North Mill Credit Trust. In order to secure its loan of $135,000, North Mill Credit Trust

required that J&R Pearce enter into a Commercial Security Agreement for North Mill Credit Trust

to retain a security interest in the Concrete Batching Plant’s collateral and equipment.

        11.     J&R Pearce paid SDB $135,000, the entire remaining balance of the Contract, on

November 19, 2019.




                                                 2
                                                                                           PH 410059.4
 Case 8:20-cv-01515-WFJ-SPF Document 1 Filed 07/02/20 Page 3 of 6 PageID 3



          12.   Since receiving full payment from J&R Pearce in November 2019, SDB has

delivered approximately one-third (1/3) of the Concrete Batching Plant’s equipment and

components.

          13.   Even as to the 1/3 of the Concrete Batching Plaint delivered to date, the equipment

and components that have been delivered by SDB to J&R Pearce are incomplete and unusable

because SDB (1) did not complete the manufacturing process; (2) omitted essential parts; (3) failed

to include the customary serial numbers; and/or (4) did not provide the promised schematic

drawings to J&R Pearce.

          14.   After SDB failed to timely deliver the complete Concrete Batching Plant to J&R

Pearce, Mr. Glenn Pearce, a member of J&R Pearce, traveled to Florida to meet with SDB and to

complete the order, in part because J&R Pearce was paying monthly interest and principal on its

loan to North Mill Credit Trust for a Concrete Batching Plant that it never received.

          15.   SDB dodged Mr. Pearce’s efforts to complete the order, and as of the date of this

Complaint, has failed to send J&R Pearce the complete Concrete Batching Plant that it agreed to

provide in exchange for $155,600.

          16.   SDB has materially breached the Contract and its obligations to J&R Pearce,

resulting in substantial damages to J&R Pearce and requiring specific performance by SDB.

          17.   Plaintiff reserves the right to amend this Complaint as it discovers all of the material

facts and considers what further claims, damages, and remedies may be available.

                                  FIRST CLAIM FOR RELIEF

                    (Breach of Contract, Requesting Specific Performance)

          18.   J&R Pearce repeats and realleges all of the foregoing allegations as if set forth fully

herein.


                                                   3
                                                                                              PH 410059.4
  Case 8:20-cv-01515-WFJ-SPF Document 1 Filed 07/02/20 Page 4 of 6 PageID 4



          19.   The Contract constitutes a valid and enforceable agreement between J&R Pearce

and SDB, whereby SDB agreed to provide a Concrete Batching Plant to J&R Pearce in exchange

for payment of $155,600.

          20.   The Contract is definite and certain in all of its essential elements.

          21.   J&R Pearce has performed all of its obligations under the Contract.

          22.   SDB has materially breached the Contract by failing to timely provide to J&R

Pearce the Concrete Batching Plant pursuant to the agreed-upon specifications.

          23.   There is no adequate remedy at law for SDB’s breach because the Contract contains

a limitation of damages provision. J&R Pearce maintains that the limitation of damages provision

in the Contract is not enforceable.

          24.   Therefore, justice requires that the Court order specific performance.

          25.   By virtue of the foregoing and pursuant to F.S.A. § 672.716, J&R Pearce requests

that this Court enter a decree of specific performance ordering SDB to provide the agreed-upon

Concrete Batching Plant.

                                 SECOND CLAIM FOR RELIEF

                 (Breach of Contract, Requesting Damages, in the Alternative)

          26.   J&R Pearce repeats and realleges all of the foregoing allegations as if set forth fully

herein.

          27.   The Contract constitutes a valid and enforceable agreement that is definite and

certain in all of its essential elements.

          28.   J&R Pearce has performed all of its obligations under the Contract.

          29.   SDB has materially breached the Contract by failing to timely provide to J&R

Pearce the Concrete Batching Plant pursuant to the agreed-upon specifications.


                                                   4
                                                                                             PH 410059.4
  Case 8:20-cv-01515-WFJ-SPF Document 1 Filed 07/02/20 Page 5 of 6 PageID 5



          30.   As a result of SDB’s material breach of the Contract, J&R Pearce has been damaged

in an amount to be proven at trial.

                                  THIRD CLAIM FOR RELIEF

                             (Unjust Enrichment, in the Alternative)

          31.   J&R Pearce repeats and realleges all of the foregoing allegations as if set forth fully

herein.

          32.   As set forth herein, J&R Pearce paid SDB $155,600.

          33.   SDB has unjustly retained this payment because it never provided J&R Pearce with

the agreed-upon Concrete Batching Plant. Moreover, of the equipment and components SDB has

provided to J&R Pearce, they are incomplete and unusable.

          34.   SDB has been enriched by the payment from J&R Pearce, and it would be unjust

for SDB to retain it without having provided the complete and agreed-upon Concrete Batching

Plant.

          35.   As a result of SDB’s unjust enrichment, J&R Pearce has been damaged in an

amount to be proven at trial.

                                      DEMAND FOR RELIEF

          Accordingly, Plaintiff J&R Pearce Ready Mix LLC demands that judgment be entered in

its favor and against Defendant SDB Manufacturing Corp. as follows:

          A.    For an order of specific performance ordering SDB Manufacturing Corp. to

provide Plaintiff with the complete and agreed-upon Concrete Batching Plant;

          B.    For damages against SDB Manufacturing Corp. in an amount to be determined at

trial;

          C.    For pre- and post-judgment interest at the highest rate permitted by law; and

          D.    For such other and further relief as the Court may deem just and proper.
                                                  5
                                                                                             PH 410059.4
 Case 8:20-cv-01515-WFJ-SPF Document 1 Filed 07/02/20 Page 6 of 6 PageID 6



DATED this 2nd day of July, 2020.

                                     /s/ S. Douglas Knox
                                     S. Douglas Knox, Esq.
                                     Florida Bar No. 849871
                                     J. Kirby McDonough
                                     Florida Bar No. 79031
                                     SPENCER FANE LLP
                                     201 North Franklin Street, Suite 2150
                                     Tampa, FL 33602
                                     Tel: 813-424-3500
                                     Fax: 813-405-8904
                                     dknox@spencerfane.com
                                     kmcdonough@spencerfane.com
                                     Attorney for Plaintiff
                                     J&R Pearce Ready Mix LLC




                                     6
                                                                             PH 410059.4
